 Case 2:19-cv-00160-VEB Document 32 Filed 06/19/20 Page 1 of 1 Page ID #:912




 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     CARLA TESTA ,                              ) No. 2:19-CV-00160-VEB
12                                              )
13         Plaintiff,                           ) ORDER AWARDING
                                                ) ATTORNEYS’ FEES
14                v.                            )
15                                              )
     ANDREW SAUL,                               )
16
     Commissioner of Social Security,           )
17                                              )
18         Defendant.                           )
                                                )
19
           Based upon the parties’ Stipulation for Award and Payment of Attorney Fees:
20
           IT IS ORDERED that the Commissioner shall pay attorneys’ fees and
21
     expenses the amount of SIX THOUSAND DOLLARS AND 00/100, ($6,000.00).
22
     subject to the terms of the Stipulation.
23
24         DATED this 19th day of June, 2020,
25
                                   /s/Victor E. Bianchini
26
                                   VICTOR E. BIANCHINI
27                             UNITED STATES MAGISTRATE JUDGE
28
